Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on May 22, 2022, have been carefully considered.  No claims have been canceled or added.  
Claims 22-33 and 35-44 remain presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on August 20, 2019.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
	a. The objection to claim 23 for the informality therein;
	b. The 35 U.S.C. 102(a)(2) rejection of claims 33, 37, and 38 as being anticipated by Bakker et al. (U. S. Patent Publication No. 2014/0107371); 
	c. The 35 U.S.C. 102(a)(2) rejection of claims 33, 37, and 38 as being anticipated by Feaver et al. (U. S. Patent Publication No. 2011/0223494);
	d. The 35 U.S.C. 102(a)(2) rejection of claims 33, 37, and 38 as being anticipated by Kim et al. (U. S. Patent Publication No. 2007/0169815); and
	e. The 35 U.S.C. 103 rejection of claims 35 and 39-41 as being unpatentable over Kim et al. (U. S. Patent Publication No. 2007/0169815) as applied to claim 33 above, and further in view of Kongkanand et al. (U. S. Patent Publication No. 2011/0143254).
	As convincingly argued by Applicants, neither of these references teach nor suggest “preformed” metal nanoparticles, as recited in Applicants’ claims.

New Ground of Rejection
	The following New Ground of Rejection is being made in view of the Examiner’s reconsideration of claims 33, 35, and 37-41, and in view of the newly discovered reference to Chen et al. (U. S. Patent Publication No. 2014/0170491).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 33, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U. S. Patent Publication No. 2014/0170491).
Regarding claims 33, 37, and 38, Chen et al. teach a composition comprising mesoporous carbon domains incorporated with metals (“mesoporous carbon composite material”), wherein exemplary metals include cobalt, copper, molybdenum, nickel, iron, ruthenium, and combinations thereof (paragraph [0014]).  Chen et al. further teach embodiments in which “mesoporous carbon domains are incorporated with previously synthesized metal…crystals and the exposure of mesoporous carbon domains to either sols or solutions of such nanoparticles and allowing sufficient time for the nanocrystals to diffuse into the pore structure of the mesoporous carbon domains.”  See paragraph [0016] of Chen et al.; the teaching “previously synthesized metal” is considered to read upon Applicants’ claim limitation “preformed metal”.
	While Chen et al. do not explicitly teach that the mesoporous carbon exhibits “pores with an average size in the range of from 2 nm to 50 nm”, as recited in claim 33, or the average pore sizes recited in claims 37 and 38, this reference teaches the feasibility in the disclosed mesoporous carbon domains exhibiting typical pore sizes ranging “between 1.0 nm and 10 nm”; see paragraph [0012] of Chen et al.
	As the pore size range of between 1.0 nm and 10 nm overlaps or encompasses the average pore sizes respectively recited in claims 33, 37, and 38, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.

Claims 35 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U. S. Patent Publication No. 2014/0170491). as applied to claim 33 above, and further in view of Konkanand et al. (U. S. Patent Publication No. 2011/0143254).
Chen et al. is relied upon for its above-stated teachings with respect to claim 33.  
Additionally, Chen et al. teach the formation of an electrode with the aforementioned composition including mesoporous carbon domains incorporated with metal particles (“substrate comprising a film of the mesoporous carbon composite material”), wherein said electrode “may be readily formed in various forms and thicknesses depending on the desired parameters” (paragraph [0018]).  
However, Chen et al. do not teach or suggest the limitations of claims 35 and 39-41 regarding the numerically defined thicknesses recited therein.
Regarding claims 35 and 39-41, Kongkanand et al. teach first and second electrode layers comprising a catalyst and a catalyst support material, wherein the catalyst may comprise platinum, palladium, iridium, manganese, ruthenium, cobalt, nickel, iron, or any of their alloys (paragraphs [0015] and [0020] of Kongkanand et al.; note that these metals are also disclosed by Chen et al. as exemplary metal catalyst particles; see paragraph [0014] therein), and the catalyst support material may be a mesoporous carbon support (paragraph [0020] of Kongkanand et al.).  The first electrode layer generally has a thickness less than about 5 microns (5000 nanometers), or “may be a so-called ultra-thin electrode layer having a thickness between about 0.1 micron and 1 micron” (100-1000 nanometers).  The second electrode may exhibit a thickness greater than that of the first electrode layer, or greater than about 0.5 micron (500 nanometers), 1 micron (1000 nanometers), 2 microns (2000 nanometers), or 5 microns (5000 nanometers).  See paragraphs [0015] and [0020], respectively, of Kongkanand et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the electrode disclosed in Chen et al. (“substrate comprising a film of the mesoporous carbon composite material”), by employing the thicknesses taught or suggested by Kongkanand et al., motivated by these references’ common teachings regarding electrodes comprising mesoporous carbon and comparable metals, and in an endeavor to obtain an electrode exhibiting optimal properties depending on the desired parameters; see paragraph [0018] of Chen et al.

Allowable Subject Matter
Claims 22-32, 36, and 42-44 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited references of record do not teach or suggest the limitations of these claims, regarding application of the mixture resulting from step d) to a substrate prior to stabilization thereof via heat treatment.  The cited references of record teach application of the carbon composite material to a substrate after preparation thereof.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 21, 2022